                      Case 4:14-cv-04100-KAW Document 62 Filed 03/13/20 Page 1 of 2
AO 399 (01 /09) Waiverofthe Service of Summons



                                     UNITED STATES DISTRICT COURT
                                                                       for the
                                                        Northern District of California

        U.S. and State of California ex rel. Hanvey,                         )
                             Plaintiff                                       )
                                V.                                           )   Civil Action No. 14-cv-04100-KAW
                     Sutter Health, et al.,                                  )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Michael A. Hirst, Attorney for Relator
             (Name of the plaintiff's attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an an wer or a motion under Rule 12 within
60 days from             2/10/2020         , the date when this request was sent (or ' 0 days if it was sent outside the_United
United States). If I fail to do so, a default judgment will be entered against me r the entity

Date:          3/11/2020


    Stephen K. Liu, M.D., Professional Corporation                                                      Jason M. Allen
         Printed name ofparty waiving service of summons                                                   Printed name
                                                                                              Kessenick, Gamma & Free, LLP
                                                                                                 I Post Street, Suite 2500
                                                                                                San Francisco, CA 94104
                                                                                                              Address


                                                                                                          E-mail address

                                                                                                         415-568-2018
                                                                                                         Telephone number

                                          Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a
summons and complaint A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff
located in the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure,

          "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court
has no jurisdiction over this matter or over the defendant or the defendant's property,

         If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence
of a summons or of service.
           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the
plaintiff and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had
been served.
          Case 4:14-cv-04100-KAW Document 62 Filed 03/13/20 Page 2 of 2



      1                                        PROOF OF SERVICE
                       United States ex rel. Hanvey v. Sutter Health, et al. , 14-cv-04100-KA W
      2
                 I, Taniseia Vo, declare that I am a citizen of the United States, am over 18 years of age, am
      3   employed in the County of San Francisco, and am not a party to the within action. My business
          address is 1 Post Street, Suite 2500, San Francisco, CA 94104.
      4
                  I caused the following documents to be served on March 11 , 2020:
      5
                 IN RE MR. STEPHEN K. LIU, M.D. WAIYER OF SERVICE OF SUMMONS
      6
          on the following person(s) in this action by placing a true copy thereof enclosed in a sealed
      7   envelope, with the postage prepaid, addressed as follows:
      8   Michael A. Hirst, Esq .
          Hirst Law Group, A Professional Corporation
      9   200 B Street
          Suite A
     10   Davis, CA 95616
          michael.hirst@hirstlawgroup.com
     11

     12   X       BY FIRST CLASS MAIL: I am readily familiar with my firm ' s practice for
                  collection and processing of correspondence for mailing with the United States Postal
     13           Service, to-wit, that correspondence will be deposited with the United States Postal
                  Service this same day in the ordinary course of business. I sealed said envelope and
     14           placed it for collection and mailing on , following ordinary business practices.
     15   X       BY ELECTRONIC SERVICE: Based on a court order or an agreement of the parties
                  to accept service by electronic transmission, at_ _a.m./pm on , I caused the
     16           documents to be sent to the person(s) at the electronic notification address(es) listed
                  above. Within a reasonable time, the transmission was reported as complete and
     17           without error.
     18          I declare under penalty of perjury that the foregoing is true and correct. Executed in San
          Francisco, California on March 11 , 2020.
     19

     20   Dated: March 11 , 2020                              T~Vo-

--   21

     22
                                                              Taniseia Vo



     23

     24

     25

     26

     27

     28

                                                                                                              Page 1
          PROOF OF SERVICE
